In an action to recover damages for personal injuries, Speer Products, Inc., appeals from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 7, 1993, as denied its motion for summary judgment dismissing the cross claims against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, the Supreme Court properly denied its motion for summary judgment. There is a triable issue of fact concerning the appellant’s liability for placing the allegedly defective product in the marketplace (see generally, Brumbaugh v CEJJ, Inc., 152 AD2d 69). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.